Title: From Thomas Jefferson to Armand Duplantier, 24 September 1808
From: Jefferson, Thomas
To: Duplantier, Armand


                  
                     Sir 
                     
                     Monticello Sep. 24. 08.
                  
                  In a letter which I wrote the last year to M. de la Fayette I advised him to endeavor to negociate a loan in Europe to the amount of his debts funded on the hypothecation of his lands in Orleans, & to be repaid in ten years, the annual interest in the mean time to be paid by annual sales of lots of the land adjoining N. Orleans. this explanation is necessary for your understanding his letter to yourself now inclosed, and also a duplicate of one to me, on the same subject. understanding that much of the lands adjoining the city were covered with water, but very shallow, I recommended, in a subsequent letter, an extension of the sales of lots there to raise money for surrounding the submerged part with a ditch & dike sufficient to reclaim it. an operation with which we are familiar here, & of little expence. from the shallowness of the water, I conjectured for instance that a common ditch of 3. feet deep & wide would draw off the water, & with the earth which came out of it, form a dyke which would keep out the surrounding water. but of the practicability of this plan you are the best judge, and it is a circumstance of great comfort to me that he has so judicious & zealous a friend there to promote the double object of so managing his interests there as to relieve him from his debts, & to retain a provision for himself & family. I salute you with esteem & respect.
                  
                     Th:J
                  
               